Citation Nr: 1436210	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  06-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a disability manifested by multiple joint pains.

5.  Entitlement to service connection for a disability manifested by headaches.

6.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disability.
7.  Entitlement to service connection for residuals of an excised ganglion cyst of the right wrist.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for a bilateral hip disorder with rheumatoid arthritis.

10.  Entitlement to an evaluation in excess of 30 percent for the service-connected pseudofolliculitis barbae (PFB).

11.  Entitlement to an initial rating in excess of 50 percent for the service-connected anxiety disorder and depressive disorder.

12.  Entitlement to an initial compensable rating for the service-connected blepharitis.

13.  Entitlement to specially adapted housing.

(The issue of entitlement to a clothing allowance for 2012 is the subject of a separate decision under a separate docket number of this date.)



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, and November 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO.

In December 2008, the Board adjudicated and remanded various issues on appeal.

In January 2012, the Board again adjudicated and remanded various issues on appeal.  The adjudicated issues included the denial of an evaluation in excess of 30 percent for the service-connected PFB.  The remanded issues included all of the service connection claims captioned hereinabove, except for the claim for a bilateral hip disorder, which is discussed hereinbelow.  

In May 2013, the Court vacated the January 2012 Board decision as it pertained to the claim for a higher rating for the service-connected PFB and remanded that matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The remainder of the January 2012 decision was not disturbed.

The following issues have been added to the appeal and are being remanded 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999): service connection for a bilateral hip disorder with rheumatoid arthritis (Issue #9); an increased, initial rating in excess of 50 percent for the service-connected anxiety disorder and depressive disorder (Issue #11); an initial compensable rating for the service-connected blepharitis (Issue #12); and entitlement to specially adapted housing (Issue #13).

The Veteran's Notice of Disagreement (NOD) for the bilateral hip disorder was submitted in October 2012 in response to an August 2012 rating decision (contained in VBMS only).  See VBMS Entry October 11, 2012.  

In the August 2012 rating decision, the RO denied service connection for the bilateral hip disorder, as well as a gastrointestinal disorder.  In the NOD, the Veteran expressed disagreement with both denials.  However, as the gastrointestinal claim is already on appeal, it is not included among those being remanded pursuant to  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has recharacterized the claims for a sleep disorder, gastrointestinal disorder, and erectile dysfunction to include consideration of service connection on a secondary basis, pursuant to the Veteran's contentions.  See VBMS entry January 9, 2014; September 2013 VA Form 21-4138; VBMS entry February 6, 2014, respectively.  

The Board has considered documentation included in Virtual VA and VBMS.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): service connection for posttraumatic stress disorder (September 2013 correspondence; service connection for incontinence (October  2013 correspondence);  service connection for an ear disorder (October 2012 correspondence in VBMS); service connection for a traumatic brain injury (April 2013 correspondence in VBMS); whether new and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome (June 2013 correspondence in VBMS); an increased rating for the service-connected hypertension (April 2014 correspondence in VBMS); an increased rating for the service-connected left knee disorder (April 2013 correspondence in VBMS); and entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate (April 2014 correspondence in VBMS).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

With the exception of the claim for erectile dysfunction, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  

  

FINDING OF FACT

The currently demonstrated erectile dysfunction is shown as likely as not to have been caused by the service-connected anxiety disorder and depressive disorder, as well as the service-connected hypertension.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction  is proximately due to or the result of the service-connected anxiety disorder and depressive disorder and the service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.


Laws & Regulations

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowance, as noted below, any further discussion of the amendment is unnecessary.


Analysis

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection has been established for anxiety disorder and depressive disorder, as well as hypertension.  

The Veteran has been diagnosed with erectile dysfunction.  See September 2013 VA examination report, Virtual VA Entry #4, p. 12/69.

Lay and medical evidence have attributed the Veteran's erectile dysfunction to his service-connected disabilities.

In an April 2006 lay statement from the Veteran's wife, she stated that "[a]lso, V.A. gave him some  high blood pressure pills to take and this [was] putting a lot of pressure on our sex life and marriage."

On VA examination in September 2013, the examiner opined that the Veteran's erectile dysfunction was related to his service-connected psychiatric disabilities, as well as his service-connected hypertension.  The examiner stated, 

Risk factors for erectile dysfunction include physical and psychological causes. Review of medical literature confirms
positive correlation between erectile dysfunction and mental
conditions such as anxiety, depression, and use of anti-depressants (SSRI) such as sertraline. 

Secondly, Veteran is service connected for hypertension. Hypertension causes damage to nerves and blood vessels including ones that are involved in erection.  Virtual VA Entry #4, pp. 64-65/69.

Despite the large volume of evidence in this case, the record contains no other nexus opinions on the issue of secondary service connection.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence and opinion contains a well-reasoned viewpoint, and was based on a review of the claims file and an examination of the Veteran.  It is adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

To the extent that all reasonable doubt created by the approximate balance of evidence must be resolved in favor of the veteran, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Secondary service connection for erectile dysfunction is granted.


REMAND

The August 2012 remand directed the RO to contact the Veteran regarding 2008 clinical records from Crawford Long Hospital.  The RO did not send the Veteran a letter in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO was also directed to furnish a Supplemental Statement of the Case (SSOC) upon completion of all indicated development.  The Board has searched the paper file, VBMS file, and Virtual VA file, but finds the RO has not issued an SSOC post-remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the Board's last remand, the Veteran has identified outstanding private treatment records from the following providers: Dr. V. S. of Kaiser Permanente (VBMS Entry October 30, 2012), Dr. A. M., Sleep Disorders Center Georgia (VBMS Entry July 23, 2013), and Dr. G. V. of Kaiser Permanente (VBMS Entry July 23, 2013).   

A limited number of records from Dr. A.M. were submitted, but the Veteran has indicated ongoing treatment.  All of these records should be requested prior to appellate adjudication.

Further VA medical opinions are also needed for several claims on appeal.

Opinions on the issue of secondary service connection are needed for the claims for the claimed low back disorder, sleep disorder, headaches, and gastrointestinal disorder.  

As for the low back disorder, the September 2013 VA examiner did not provide a rationale for the secondary service connection opinion rendered, and addressed only aggravation, not causation, on a secondary basis.

As indicated in the Introduction, the Veteran has specifically alleged that his sleep disorder and gastrointestinal disorder are secondary to his service-connected psychiatric disorders.  Opinions in this regard have not been obtained.

As for the claimed headaches, the September 2013 VA examiner noted the Veteran's report that he felt his headaches were secondary to the service-connected hypertension.  The examiner did not address this in rendering his opinion, and a further opinion must be obtained.

A VA examination is also needed as to the claim for higher rating for the service-connected PFB.  

In the Joint Motion, the parties determined that a November 2009 VA examination report, on which the Board relied, was not adequate.  Specifically, the parties found that, on remand, a VA examiner should identify the medications or treatment the Veteran is using to treat his PFB, the frequency and duration of such medication or treatment, whether the medication or treatment is a corticosteroid or immunosuppressive drug, and whether the medication or treatment is considered topical or systemic therapy.

Finally, in October 2012, the Veteran expressed disagreement with an August 2012 rating decision that denied service connection for a bilateral hip disorder with rheumatoid arthritis.

In January 2013, the Veteran expressed disagreement with a May 2012 rating decision which denied eligibility for specially adapted housing.

In July 2013, the Veteran expressed disagreement with the ratings assigned by an August 2012 rating decision that awarded service connection for anxiety disorder and depressive disorder, and bilateral blepharitis.

Although these disagreements were timely filed, Statements of the Case (SOCs) were not issued.

Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The RO should furnish the Veteran a fully responsive SOC with respect to the following issues: (1) service connection for a bilateral hip disorder with rheumatoid arthritis; (2) an initial rating in excess of 50 percent for the service-connected anxiety disorder and depressive disorder; (3) an initial compensable rating for the service-connected blepharitis; and (4) Entitlement to specially adapted housing.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter. This claim should be returned to the Board for the purpose of appellate consideration only if the Veteran files a timely Substantive Appeal.

2.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify any outstanding sources of treatment for his claimed conditions and to provide any releases necessary for VA to secure records from these treatment sources, to include records from the following:

     a.  Any 2008 records from Crawford Long Hospital 
     b.  Dr. V. S. of Kaiser Permanente 
     c.  Dr. A. M., Sleep Disorders Center Georgia 
     d.  Dr. G. V. of Kaiser Permanente

The AOJ should obtain copies of the complete records from all identified sources of treatment.

Copies of updated treatment records since October 2013 from the Atlanta VA Medical Center should be requested and associated with the claims file.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the following disorders:
      
      a.  low back disorder
      b.  sleep disorder
      c.  headache disorder
      d.  gastrointestinal disorder

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by a low back disorder, sleep disorder, headache disorder, or gastrointestinal disorder was caused or aggravated (permanently made worse) by any service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should note that, at the time of this remand, the service-connected disabilities include the following: anxiety disorder and depressive disorder; pseudofolliculitis barbae; left knee tendonitis; left knee patella tendonitis; planter fasciitis and heel spurs of the bilateral feet; status post excision of mass of the right foot with residual scar; recurrent subluxation of the left knee; tinnitus; bilateral blepharitia; and hypertension.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

4.  The AOJ also should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected pseudofolliculitis barbae, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

The examiner should specifically provide the following information:

a.  identify the medications or treatment the Veteran   is using to treat his PFB
b.  indicate the frequency and duration of such medication or treatment
c.  indicate whether the medication or treatment is a corticosteroid or immunosuppressive drug, and 
d.  indicate whether the medication or treatment is considered topical or systemic therapy

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


